Per Curiam.
The appellant, Duane P. O’Neill, was charged with the offense of operating a motor vehicle while under the influence of alcohol or when he had ten-hundredths of 1 percent of alcohol in his body fluid. Neb. Rev. Stat. § 39-669.07 (Reissue 1984). In the same count, the appellant was alleged to have twice previously been charged with and convicted of a violation of§ 39-669.07.
On June 11, 1986, a Hall County Court jury found the appellant guilty of the principal offense. The court accepted the verdict and set a sentencing date for July 17,1986, at 9:30 a.m. O’Neill appealed the county court’s decision to the district court for Hall County. The district court affirmed, and O’Neill now appeals the decision of the district court affirming the decision of the county court.
We do not know what was before the district court, but the transcript here presented does not contain a copy of the sentencing judgment or sentencing proceedings, if any. In order for the district court to review, on appeal, the decision of the county court, it was necessary that there should be before the district court the judgment pronounced by the county court. *867The appellant must present to this court a record of the judgment reviewed by the district court to enable this court to review its action. Goldsmith v. Wix, 43 Neb. 573, 61 N.W. 718 (1895). There being no county court judgment in the record here presented, the judgment of the district court must be affirmed.
Affirmed.